Citation Nr: 0211450	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  99-17 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Service connection for a chronic respiratory disorder, to 
include chronic obstructive pulmonary disease (COPD), 
emphysema and asthma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
November 1945.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) from an April 2000 rating 
decision of the Department of Veterans Affairs (VA), Regional 
Office (RO) in Chicago, Illinois, which denied the benefits 
sought on appeal.

The Board notes that in March 1998, the veteran filed a claim 
of entitlement to service connection for a sinus condition.  
That claim was denied by the RO in a February 1999 rating 
decision.  Though the veteran perfected an appeal as to that 
matter, in subsequent correspondence he indicated that his 
intent was never to seek service connection for his sinus 
condition but rather for major respiratory problems.  Such 
intent was clarified in his October 1999 personal hearing 
transcript.  At that point, his claim for respiratory 
disorders was treated as a new claim.  Given the veteran's 
clearly expressed disavowal of his sinus claim, evidence 
pertaining solely to sinusitis or to residuals of the 
veteran's in-service nose fracture will not be considered in 
the determination of the instant appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO.

2.  The evidence of record does not demonstrate that the 
veteran has a respiratory disorder that is causally related 
to his active service.



CONCLUSION OF LAW

A respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), emphysema and asthma, was not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107(b) (West 1991 & Supp. 
2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. §§ 3.102, 
3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Initial matters

Procedural history

A review of the claims file reveals that in February 1999, 
the RO considered and denied claims of entitlement to service 
connection for residuals of a fractured nose and sinusitis.  
In a June 1999 statement, the veteran expressed his 
disagreement with the RO's decision with respect to his 
sinusitis claim.  In an undated letter, the veteran added 
that his claim was intended to encompass all chronic 
pulmonary problems for which he was being treated.  In fact, 
the veteran's July 1999 substantive appeal listed chronic 
bronchitis and emphysema as issues which the veteran wished 
to appeal, despite the fact that such disorders had never 
been considered by the RO in the February 1999 rating 
decision.  At his October 1999 personal hearing before the 
RO, the veteran stated that he was not seeking service 
connection for a sinus infection, but rather for major 
respiratory problems, to include bronchitis, emphysema, and a 
history of upper respiratory infections and asthma.  Thus, 
the issue of service connection for sinusitis is no longer on 
appeal.  A March 2000 reiterated the veteran's desire to 
pursue service connection for chronic pulmonary problems, 
generally.  In response to those statements from the veteran, 
the RO considered whether service connection was warranted 
for COPD, emphysema and asthma.  A denial was issued in an 
April 2000 rating decision.  The veteran disagreed with that 
determination and initiated an appeal.  

Duty to notify/assist

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2001).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002); See also Dyment v. Principi, No. 
00-7075 (Fed. Cir. April 24, 2002).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

In the present case, the RO included the VCAA provisions in 
letters to the veteran dated March and June 2001.  In the 
June letter, the RO expressly advised the claimant of what 
information or evidence was necessary to substantiate the 
claim and what evidence or information he must provide verses 
what information or evidence the VA would obtain.  Thus, the 
veteran has been put on notice as to the new requirements 
regarding the duty to assist as well as the duty to notify.    
Moreover, the Board has reviewed the file, and finds that the 
requirements under the VCAA have been met.  In that regard, 
the Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, which 
included copies of the rating actions, statements of the case 
issued in July 1999 and October 2000, a supplemental 
statement of the case issued in October 2001 and the March 
and June 2001 letters regarding the VCAA.  

Further regarding the VCAA, the RO also made satisfactory 
efforts to ensure that all relevant evidence had been 
associated with the claims file.  As a result of these 
efforts, VA outpatient treatment records from the VA Medical 
Center in Marion, Illinois are of record.  Moreover, the 
veteran was most recently afforded VA examinations in January 
2001 in connection with his claim.  Additionally, the file 
contains earlier VA examinations.  Furthermore, the claims 
file contains private medical statements from J.K.H., M.D. 
and R.V.P., C.H.A.  Similarly, a statement dated July 1999 
from T.E.G., a fellow serviceman, is associated with the 
claims file.  Finally, a transcript of the veteran's October 
1999 personal hearing before the RO is of record.  The Board 
notes that in a December 2000 statement, the veteran 
expressed an interest in appearing for a videoconference 
hearing.  That request was later withdrawn in a November 2001 
letter written by the veteran's son, who was authorized by 
Power of Attorney to act on the veteran's behalf.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  In this regard, the Board has 
considered whether a further VA examination or a medical 
opinion is "necessary" to decide the appeal.  The Board 
notes that the word "necessary" is defined as: "1. 
Absolutely required: indispensable 2. Needed to bring about a 
certain effect or result . . .  3. a. Unavoidably determined 
by prior conditions or circumstances: inevitable . . . b. 
Logically inevitable. 4.  Required by obligation."  
Webster's II New College Dictionary (Boston" Houghton 
Mifflin Company, 1995).  The record in this case demonstrates 
that the veteran's respiratory system was normal at 
separation in 1945.  There is no clinical evidence of a 
respiratory disability for many decades post service.  There 
is no competent medical evidence of record raising any 
material question as to whether the extremely remote presence 
of respiratory disability is related to service ending some 
half century earlier.  Under these circumstances, the Board 
concludes that to find that a VA medical opinion was 
"absolutely required," "indispensable" or "needed to 
bring about a certain result" in this matter would be to 
convert the permissive standard in the statute into an 
absolute mandate to obtain a VA medical opinion in every 
claim of service connection.  Therefore, the Board holds that 
on the facts of this case, no further VA examination or 
medical opinion is necessary to decide the case.   

Essentially, all available evidence that could substantiate 
the claim has been obtained.  There is no indication in the 
file, and the veteran has not contended, that there are 
additional relevant records that have not yet been obtained.  
Thus, the obligation that the RO provide the claimant with 
any further notice about how the responsibilities are divided 
between VA and the claimant in obtaining evidence is now 
moot.

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West Supp. 
2001); 38 C.F.R. § 3.303 (2001).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Additionally, service 
connection shall be established for a disability which is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.310(a).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Factual background

The veteran's enlistment examination conducted in December 
1942 showed no abnormalities of the lungs and noted that a 
chest x-ray was negative.  Upon physical examination in 
February 1943, no respiratory disorders were detected.  The 
veteran's separation examination in November 1945 showed a 
normal respiratory system. 

In October 1998, the veteran was examined by VA.  At that 
time he related a history of an in-service fall in October 
1943.  The veteran reported that he had sustained a traumatic 
injury to his nose as a result of such fall.  The report of 
examination noted that the veteran had a diagnosis of COPD.  
Following objective examination, a diagnosis of severe COPD 
was rendered.  The veteran's COPD was not found to relate to 
the in-service fall described by the veteran.  Instead, the 
examiner found that his COPD was secondary to smoking and 
environmental exposure.  Further, the veteran was found to 
have dyspnea, which also was unrelated to his in-service nose 
fracture.  The examiner stated that the veteran's dyspnea was 
solely due to his COPD.  It was further noted that sinus x-
rays taken in 1992 were completely normal. 

In a statement dated July 1999, T.E.G. stated that he had 
served with the veteran .  he confirmed that they had lived 
in tents under adverse weather conditions that were wet and 
damp.    

VA outpatient treatment reports dated September 1999 showed 
treatment for a respiratory disorder.  The veteran stated 
that his respiratory problems began when he was serving in 
France, where he lived in foxholes for about 2 months.  He 
stated that they became flooded almost immediately.  The 
veteran further stated that he was chronically short of 
breath and that he coughed daily, mostly in the mornings, 
with production of sputum.  Objectively, it was noted that 
ambulation of approximately 500 feet evoked marked dyspnea 
and tachypnea.  On the basis of lab tests, the veteran was 
diagnosed with severe COPD and chronic bronchitis.  The 
examiner added that, in his opinion, the veteran had sever 
obstructive airways disease with progressive disability.  

In October 1999, the veteran testified at a personal hearing 
before the RO.  At that time, he clarified the scope of his 
appeal, stating that he was seeking service connection only 
for major respiratory problems, to include bronchitis, 
emphysema, a history of upper respiratory infections and 
asthma.  He related that he was not pursuing a claim of 
service connection for a sinus infection.  The veteran 
indicated that while in service, he was subjected to 
inclement weather conditions.  He reported that he 
participated in the D-Day invasion, which involved sea travel 
on a barge.  The veteran testified that, once ashore, he 
lived wherever he could, as there were no sleeping 
facilities.  He stated that there were no food provisions 
either.  He and a friend dug a hole for shelter.  In the 
foxholes, there was much water.  He stated that he lived in a 
foxhole on the beach for 4 to 5 months.  The veteran remarked 
that earlier in service he had broken his nose, which made it 
more difficult to breathe.  The veteran maintained that the 
damp air from sleeping in the foxholes caused his present 
respiratory disorders.  Also in service, the veteran stated 
that he was exposed to extensive smoke screens.

The veteran reported that his breathing problems became 
chronic back in the 1940s.  He remarked that he had 
difficulty breathing while performing his job as a 
construction worker.  The veteran stated that such work 
exposed him to dust and smoke.  He remarked that he 
"ignored" his breathing problems following service, though 
in subsequent testimony he stated that he was treated by a 
private physician who had since died.  The veteran did not 
believe any records of such treatment would be available.  He 
stated that the private physician had diagnosed him with 
pleurisy and that he took antibiotics for that condition.  
The veteran added that, in fact, he still took antibiotics.  
The veteran further added that over the years he has had 
pneumonia on three occasions. 

At the October 1999 hearing, the veteran also testified as to 
more recent treatment for respiratory disorders.  He stated 
that he sought treatment at the VA Medical Center in Marion, 
and also saw private physician J.K.T.  Further regarding 
current treatment, the veteran stated that he was on oxygen 
part of the time, and that he carried an oxygen support 
system for emergencies.  

Submitted into evidence at the time of the hearing were 
pictures of the barge that the veteran traveled on during 
service, as well as the foxhole that he lived in for 4 to 5 
months.  

VA outpatient treatment reports dated March 2000 show further 
treatment for respiratory problems.  Such reports show 
complaints of coughing, with production of mild amounts of 
pale yellow sputum.  The veteran was diagnosed with COPD, 
Stage III, with chronic respiratory insufficiency.  The 
examiner further noted bilateral rhonchi with respect to the 
lungs and also noted hemoptysis, most probably associated 
with bronchitis.   

In a letter dated March 2000, private physician J.K.T. stated 
that the veteran had been under his care since June 1994.  He 
noted that when first seen, the veteran suffered from severe 
COPD and asthma.  The veteran also had hypoxia, hypercapnia 
and respiratory failure.  J.K.T. added that the veteran also 
had evidence of severe chronic bronchitis, emphysema and 
obstructive asthma.  J.K.T. noted that he last treated the 
veteran in March 2000, and that the veteran continued to have 
the same problems.  J.K.T. concluded that the veteran's 
severe COPD, emphysema and obstructive asthma was of long 
duration, probably in excess of 30 years.  

Also written in March 2000 was a letter from R.V.P., C.H.A.  
In that letter, R.V.P. indicated that he had worked very 
closely with the veteran for the past six years.  He stated 
that the veteran had severe breathing problems that prevent 
him from walking even a few yards without the use of his 
medication.  R.V.P. commented that he had been in a medical 
environment for many years and had never seen a condition as 
pronounced as that of the veteran.

In July 2000, the veteran underwent imaging of his lungs at 
the VA Medical Center in Marion.  The findings included 
increased FDG activity posterior basilar left upper lobe 
consistent with malignancy versus granulomous disease, as 
well as a probably benign lesion anterior left upper lobe.  

Submitted in October 2000 were pictures taken during the 
veteran's active service.  One picture showed the veteran's 
foxhole, which he explained was a hole dug from sandy soil 
and covered with timbers and sandbags.  Tents were covered 
over the top.  The veteran noted that the foxholes were very 
damp.  Another picture showed tents in which the veteran 
lived in early 1944.  The veteran also included pictures of 
the barges that he served on, explaining that the purpose of 
the photographs was to illustrate the lack of protection from 
the elements.  

VA outpatient reports dated from January 2001 through April 
2001 reflect further treatment for respiratory disorders.  
Pulmonary function tests conducted in January 2001 suggested 
a diagnosis of severe obstructive process.  The veteran was 
diagnosed with COPD, Stage III.  An April 2001 treatment 
report noted that the veteran's main problem was dyspnea.  

The veteran was examined by VA for respiratory disorders in 
January 2001.  The examination report relating to a 
respiratory condition noted the veteran's medical history, 
and further noted a history of smoking for over 20 years.  
The veteran was noted to have a productive yellow cough, 
which worsened upon lying down at night.  The veteran 
occasionally coughed up blood.  He became very dyspneic with 
any type of activity.  Walking approximately 20 feet or less 
caused shortness of breath.  The veteran also became dyspneic 
while at rest sitting in a chair.  Bending over to tie his 
shoe also caused shortness of breath.  The veteran was oxygen 
dependent and had an oxygen tank which he used when he was 
active or when he went to bed at night.  The veteran was 
diagnosed with a history of COPD, Stage III, with chronic 
respiratory insufficiency, oxygen dependent.   

Analysis

A successful service connection claim will contain the 
following three elements: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 7 Vet. App. at 341, 346.  The evidence 
of record indicates recent treatment for respiratory problems 
including COPD and chronic bronchitis.  Therefore, there is 
little doubt as to the existence of a current respiratory 
disability.  However, the record fails to demonstrate that 
there was an injury or disease in service causally related to 
current disability.  As the evidence of record fails to 
establish all of the necessary elements of a service 
connection claim, the appeal must be denied.  

As noted previously, the veteran's service medical records 
were silent as to any respiratory disorder.  His chest and 
lungs were found to be normal upon physical examination in 
December 1942, February 1943, and at the time of separation 
in November 1945. 

Following service, the evidence associated with the claims 
file fails to indicate complaints of, or treatment for, any 
respiratory disorders until October 1998, more than 50 years 
after the veteran's active service.  At his personal hearing 
in October 1999, the veteran testified that he had been 
treated for breathing difficulties closer in time to his 
separation from service, by a physician who had since died.  
The veteran stated that no records were available.  The 
veteran did not indicate the approximate dates of treatment.  
He was reminded in June 2001 of the necessity to submit 
evidence demonstrating the presence of respiratory disability 
more proximate to service to substantiate this claim, but he 
failed to provide such evidence or information necessary to 
obtain such evidence.  

As the record now stands, the most probative medical evidence 
on the question of the relationship of current reparatory 
disability to the veteran's period of active service 
comprises the service medical records.  These records are 
devoid of any indication of respiratory disability.  The 
separation examination shows the veteran was normal at that 
time.  There is then a gigantic gap of a half-century without 
the slightest clinical indication of the presence of a 
respiratory disability.  The Board acknowledges the March 
2000 statement offered by J.K.T., in which he opined that the 
veteran's severe COPD, emphysema and obstructive asthma were 
all of long duration, probably in excess of 30 years.  
However, as J.K.T. provided no explanation as to the evidence 
upon which he based his conclusion, his opinion is of very 
limited probative value.  Moreover, even if his opinion were 
to be accepted as accurate, the Board notes that there would 
still be a 20 year gap between service and the emergence of 
the veteran's breathing difficulties, with no evidence of 
record to show a relationship between the two.  

The Board further acknowledges the VA examiner's finding in 
October 1998 that the veteran's respiratory problems were 
attributed to smoking and environmental exposure.  While the 
veteran has submitted statements and photographs 
demonstrating that the hardships of his service included 
exposure to the elements while in service, and while fellow 
serviceman T.E.G. confirmed that information, this evidence 
is insufficient to establish a grant of service connection.  
The reason for this is that, even assuming that he was 
routinely exposed to cold and damp conditions while in 
service as well as smoke screens, his respiratory condition 
was normal at separation from service and there is no 
competent evidence linking such exposure in service to his 
present respiratory disorders.  

The evidence shows that the veteran was exposed to smoke and 
dust following service while working in construction and that 
he smoked for over 20 years.  There is no basis upon which to 
conclude that it is as likely as not that the veteran's 
service experience, as opposed to these other factors, led to 
his present respiratory problems.  While the veteran himself 
is of the opinion that his current disability was caused by 
his military service, he has not been shown to possess the 
medical expertise necessary to render a diagnosis or to 
establish a causal relationship between a currently diagnosed 
disorder and service.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

In summation, the competent medical evidence of record does 
not establish that the veteran's current respiratory 
disorders relate to service.  The record is void of 
complaints or treatment for a respiratory disorder during 
service, and the first documentation of such treatment 
following service came in 1998, more than 5 decades 
subsequent to his separation.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim for entitlement to service connection for a 
respiratory disorder, to include chronic obstructive 
pulmonary disease (COPD), emphysema and asthma.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the appellant's claim that would give 
rise to a reasonable doubt in favor of the appellant, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for a respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD), emphysema and 
asthma, is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

